Citation Nr: 1813704	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-15 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an effective date prior to January 13, 2011, for the granting of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1979 to September 1980, and from May 2004 to February 2006.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from a February 2012 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which continued the Veteran's 20 percent evaluation of a right shoulder strain and granted TDIU effective April 25, 2011.  Although the Veteran now resides in New Jersey, jurisdiction over these matters remain with the Philadelphia RO.

The Board notes that the Veteran has several additional claims on appeal, including entitlement to service connection for cervical spine condition (neck), entitlement to an increased rating for residuals status post-lumbar laminectomy (back), and entitlement to an earlier effective date for major depressive disorder.  The Veteran is scheduled for a hearing with regard to these issues in May 2018.  The Veteran was also scheduled to have a hearing with regard to his claims for an increased rating for right shoulder strain and TDIU effective date, but the Veteran withdrew his hearing request in October 2016.  

This is an usual situation:  Subsequent correspondence between the Board and the Veteran's representative confirmed that the Veteran does not wish to have a hearing with regard to his increased rating and TDIU effective date claim.  Simply stated, a review of the record indicates the Veteran wishes the Board to adjudicate the claims above, and wants a hearing regarding the remaning claims.  In this regard, the Board can not simply delay issues that the Veteran does not want a hearing on while waiting for a hearing on other issues, particular in light of the delays the Veteran has already endured.  In this regard, the Board sees no basis to find that these claims cannot be adjudicated separately at this time.  As such, those claims are properly before the Board at this time.

In this regard, in light of the findings below, the Veteran and his representative may wish to withdraw both the hearing request and the remaining claims.  However, this is any issue the Veteran and his representative must decide. 


FINDINGS OF FACT

1.  The Veteran's service-connected right shoulder strain, is shown to have been productive of flexion and abduction to 90 degrees, but not motion limited to 25 degrees from the side, ankylosis of scapulohumeral articulation, or a fibrous union of the major arm.

2.  The Veteran's service-connected conditions warrant a TDIU from April 13, 2009.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected right shoulder strain have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201, (2017).

2.  The criteria for an effective date prior to January 13, 2011, is met.  38 U.S.C. §§ 5101, 5110, 5111 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran asserts that his service-connected right shoulder strain warrants a higher evaluation.  Currently, the Veteran's condition is assigned a 20 percent disability evaluation under Diagnostic Code 5201.

Under Diagnostic Code 5201, a 20 percent evaluation is assigned for limitation at shoulder level, and a 30 percent rating is assigned when motion is limited to midway between the side and shoulder level.  A 40 percent rating is assigned when motion is limited to 25 degrees from the side.  Id.  The regulations define normal range of motion for the shoulder as forward flexion from 0 to 180 degrees, abduction from 0 to 180 degrees.  38 C.F.R. § 4.71, Plate I (2005).  With forward elevation and abduction, range of motion for the arm is from the side of the body at zero degrees to above the head at 180 degrees, with the mid-point of 90 degrees where the arm is held straight out from the shoulder.  Id.

The Veteran underwent a VA examination on his right shoulder in February 2015.  The examiner noted a 2005 diagnosis of right shoulder strain and a 2011 diagnosis of degenerative arthritis.  The Veteran was noted to be right hand dominant.  He reported no flare-ups, but reported functional loss in the form of pain with carrying, lifting, holding objects, and working over the head.  Range of motion testing revealed flexion to 110 degrees, abduction to 110 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  Pain was noted on all range of motion testing.  There was no pain with weight-bearing, but there was evidence of mild tenderness of the anterior shoulder.  After repetitive use testing, there was no additional functional loss.  The examiner noted that pain, weakness, fatigue, and lack of endurance cause functional loss.  

Based on the findings recorded during the Veteran's VA examination, the Board finds that a disability rating in excess of 20 percent may not be assigned for his right shoulder strain.  For a rating in excess of 20 percent, the evidence would have to show ankylosis, malunion of the humerus, recurrent dislocation, nonunion of or loss of head of the humerus, limitation of motion to midway between side and shoulder level, or to 25 degrees from the side.  There is no evidence of record shows a right shoulder disability of such severity.

As noted, in DeLuca, the Court held that VA's review of a service-connected musculoskeletal disability must include an assessment of the functional impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The evidence of record, however, does not reflect impairment that warrants a higher rating based on the functional impairment of the Veteran's shoulders.  While the Veteran has complained of symptoms such as pain, fatigue, weakness, and a lack of endurance, this is the basis for the current evaluation (a 20 percent disability will cause the Veteran many problems).  The VA examination revealed that the Veteran does not experience any additional functional limitations that would provide a basis to grant further compensation.  Accordingly, there is no basis for the assignment of additional disability due to fatigability, weakness, incoordination and the like under Diagnostic Code 5201.

Effective Date

In a March 2014 rating decision, the RO granted TDIU effective January 13, 2011.  The Veteran contends he is entitled to an earlier effective date.

VA regulations allow for the assignment of a total disability rating based on individual unemployability when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The effective date for an award of an increased rating (including TDIU) will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  If the increase is factually ascertainable within one year prior to the receipt of the claim for an increased rating, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12-98 (1998).

The Board notes that the Veteran was awarded an 80 percent combined disability evaluation on April 13, 2009.  At that time, the Veteran was service connected for major depressive disorder, for which he was assigned a 50 percent evaluation.  As such, the Veteran met the threshold schedular criteria for a TDIU on April 13, 2009.

Additionally, in December 2016, Dr. Dhawan, who reviewed the Veteran's medical history, issued an opinion regarding the Veteran's ability to have gainful employment between April 2009 and January 2011.  Dr. Dhawan concluded that due to the Veteran's service-connected chronic low back pain with right lower extremity radiculopathy, the Veteran would not have been able to perform full-time competitive work.  He opined that the Veteran would have had to take frequent breaks due to difficulty with sitting and standing or walking for prolonged periods of time, and that he also would have required absence from work due to his low back pain and numbness and tingling of the right lower extremity.

The appeals history is multifaceted, with claims being made at different stages of the appeals process.  In any event, based on the medical opinion of record, and in light of the fact that the Veteran met the schedular criteria for a TDIU on April 13, 2009, the Board finds the Veteran's TDIU is warranted from April 13, 2009.  In this regard, as the RO awarded the Veteran an 80% rating from April 13, 2009, there is a basis for the increase, particularly in light of the fact that the Veteran and his representative filed numerous appeals, including appeals of the evaluations of disabilities that were granted service connection, keeping these appeals active.  As such, entitlement to a TDIU prior to January 13, 2011, is granted.  There is simply no basis to go beyond this date.  In this regard, the Veteran's representative had requested an effective date of TDIU from November 5, 2009 and, at one point, January 25, 2010.  Further discussion is simply not warranted. 

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

ORDER

An increased rating for a right shoulder strain, currently evaluated as 20 percent disabling, is denied.

An effective date prior to January 13, 2011, for the TDIU is granted to April 13, 2009.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


